Citation Nr: 1231673	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-26 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Army from September 1967 to September 1969, to include duty in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Manchester, New Hampshire.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is in receipt of service-connected compensation benefits for PTSD as due to his combat experiences in Vietnam.  In an August 2008 rating decision, service connection was established and a 10 percent rating assigned.  The Veteran contends, in essence, that his disability is more severe than what is contemplated by that rating.  

VA examinations were conducted in August 2008 and April 2009.  Both of these reports, essentially, assess the Veteran as having mild symptoms of the disorder.  The Veteran, in submitting his substantive appeal to the Board, specifically expressed disagreement with the most recent examination, and stated that the examiner did not adequately record his symptoms or address his concerns.  The Veteran stated that the 2009 examiner stated that the Veteran's hobbies included "playing cards."  According to the Veteran, he engages in gaming activities twice weekly where money is wagered, and he believes he has a gambling habit that is a negative manifestation of PTSD.  Moreover, the Veteran expressed that he had told the examiner that he was depressed, and that although he did not drink as often due to his diabetes, he had in the past and that this had been problematic for him (also, Veteran does not completely abstain from alcohol consumption).  The Veteran relayed that the examiner told him that he also was depressed, hence minimizing the complaint when it was offered in the examination setting.  He further stated that the examiner's characterization of his social relationship with his wife was not accurate.  Indeed, the Veteran stated that although he had a good relationship with his wife, that she "puts up with a lot."  That is, he did indicate that there have been stresses associated with his PTSD on the marital relationship (this is not reflected in the 2009 report).  Additionally, the Veteran indicated that he had "exploded" at people in his work setting "many times," and that the assessment of his occupational functioning in 2009 was inadequate when it made a completely positive analysis of his behavior at work.  

The Veteran has been very credible in his assertions, and has informed the Board that he believes that his symptoms are not so disabling as to be totally incapacitating; however, he believes that his complaints were not taken seriously during his interactions in a VA examination setting.  The most recent examination of record is over three years old, and in submitting his substantive appeal, the Veteran is not only arguing that his complaints were not adequately addressed, but that his PTSD is more severe than what is reflected in the psychiatric reports of record.  As it is necessary to obtain the most complete assessment of the Veteran's PTSD in order to apply a proper rating, the Board will remand the claim for a new VA psychiatric examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991). 

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a psychiatric examination with a clinician other than those who have previously examined him.  It is asked that the examiner, after conduction of the mental health assessment, describe the current level of severity of the Veteran's PTSD.  The examiner should specifically describe the reported complaints of depression, anxiety, and problems in occupational and social setting when coming to a conclusion, and should indicate that the Veteran's specific complaints were reviewed.  Indeed, it would be most helpful if the examiner would elaborate as to whether the PTSD produces occasional decrease in work efficiency with periods of inability to perform occupational tasks, if there is a reduced reliability in productivity, if there are deficiencies in most areas of social and occupational functioning, of if there is total impairment in these areas.  The examiner should provide a Global Assessment of Function (GAF) score and explain its relevance.

2.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the resolution not be fully favorable, issue an appropriate supplemental statement of the case to the Veteran and his representative and forward the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

